DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the "right to exclude" granted by a patent and to prevent possible
harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 2-17 are rejected under the judicially created doctrine of obviousness-type double
patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,896,466. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-17 of the instant application are directed to a similar subject matter contained in claims 1-16 of the '466 patent. The only difference between the instant application and the '466 patent is merely a labeling difference. It is noted that all the features of claims 2-17 are contained in claims 1-16 of the '466 patent.

Claims 2-17 are rejected under the judicially created doctrine of obviousness-type double
patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,169,818. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-17 of the instant application are directed to a similar subject matter contained in claims 1-16 of the'818 patent.  The only difference between the instant application and the '818 patent is merely a labeling difference. It is noted that all the features of claims 2-17 are contained in claims 1-16 of the '818 patent.

Claims 2-17 are also rejected under the judicially created doctrine of obviousness -type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,280,791. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-17 of the instant application are directed to a similar subject matter contained in claims 1-16 of the '791 patent. The only difference between the instant application and the '791 patent is merely a labeling difference.  It is noted that all the features of claims 2-17 are contained in claims 1-16 of the '791 patent.
	
The prior art taken alone or in combination failed to teach or suggest: 
determine a collective latency score for the first type of trade order at the first exchange using the first latency, receive a second trade order from a trading device, determine that the collective latency score reaches a predetermined latency threshold defined for the first exchange, and route the second trade order from the trading device to a second exchange based on the first latency associated with the first exchange and in response to identifying the second trade order as being of the first type of trade order” as recited in independent claim 2.

Schmitt et al (US 9858619 B2) disclose a system, method, and computer readable instructions for processing data in financial interests, using automated electronic systems configured for aggregating market data relating to financial interests across multiple networked venues, including order books, venues, marketplaces, exchanges, alternative trading systems, and/or other markets, and/or various types thereof. Embodiments described herein may provide a consolidated view of market data specific to a market participant that may include generic data visible and accessible to other market participants and specific data visible and accessible only by the market participant.  Input data may include a plurality of feeds, wherein generating the set of market participant specific data may involve: applying dynamic latency offsets individually to each of the plurality of feeds, wherein an average latency of a given feed varies over time, and calculating the dynamic latency offsets using a moving average based calculation.  

Acuna-Rohter et al ( US 20170103457 A1) disclose A method for generating a prediction of a latency of a transaction processing system includes: sampling a first plurality of messages from a database that stores data indicative of messages previously processed by the transaction processing system including a characteristic and a processing time of each previously processed message, generating latency tables based upon the characteristics and the processing times of the sampled first plurality of messages; determining a characteristic of each of a second plurality of messages being processed by the transaction processing system; selecting, for each of the second  plurality of messages, a latency table from the plurality of latency tables based upon the respective determined characteristic; simulating a processing time for each of the second plurality of messages based upon the respective selected latency  table, and generating a latency prediction for the transaction processing system based upon the simulated processing tines for the second plurality of messages.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6762. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


August 16, 2022